Title: To Thomas Jefferson from David Humphreys, 30 November 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Novr. 30th. 1790

As soon as my baggage was landed, I wrote a note to M. de Pinto, advising that I was charged with the delivery of a letter from you to him, and requesting the honor of being informed at what time it would be convenient for His Excellency to receive it. To this he gave an extremely polite answer, and fixed upon the 25th of this Month at his House in Junqueira. I accordingly waited on him, and, though he had been so much indisposed the preceding night as to refuse all other visits that morning, as soon as my name was sent in, he received me in his closet with great goodness. Upon perusing your letter he enquired kindly about your health, expressed himself strongly attached to you personally, and gave the  most pointed assurances of his dispositions to promote a friendly intercourse between our two nations: at the same time declaring that he had been much mortified in not having been able to carry your former negociations into effect, but that you knew it was not owing to his fault; and adding that he was very happy to have obtained from the Queen the nomination of the Chr. de Freire as Minister Resident in the United States, because Mr. de Freire was so well known to Mr. Adams, yourself, and many respectable Americans, and because he was himself so fully acquainted with that Gentleman, and knew him to be a person of good understanding, strict honor, conciliating temper, and well inclined to the U.S.—I gave him the best answer of civility in my power, with assurances of the reciprocal favorable dispositions of the Executive of the United States; and that, from the partial acquaintance I had formerly had the pleasure to have with M: de Freire, as well as from the excellent reputation he universally sustained, there was no doubt he would be perfectly well received in, and highly acceptable as a Diplomatic Character to the U.S.: but I observed that the designation of this Gentleman as such was not known in America at the time when I left it: that therefore the overtures contained in the letter I had just had the honor of delivering to him originated spontaneously with the American Government in the same friendly sentiments which had influenced Her Most Faithful Majesty to make this nomination: that this was the first new arrangement of a Diplomatic nature which had been proposed since the establishment of the present Government: that His Excellency would be pleased to notice that motives of economy and difference in circumstances between our young nation and the old nations of Europe, were the reasons which operated with the Executive of the U.S. for wishing to keep only a Chargé des Affaires at this Court: that, although the President of the U. S. (with the advice and consent of the Senate) had the appointment of Diplomatic Characters, yet the pecuniary provision for their subsistence was made solely by Acts of the Legislature: and that the existing Act of the Legislature for this purpose had granted a specific appropriation of Monies to the disposal of the President, with a limitation that he might allow to a Minister Plenipotentiary and a Chargé des Affaires an annual salary not exceeding such a sum for each.—The Minister of Her Most Faithful Majesty replied, that he fully comprehended the scope of the observations in Mr. Jefferson’s letter, but that he did not perceive any inconvenience could result to the U. S. on account of the pecuniary appointment, because the Salary  which would support a Chargé des Affaires might also answer for a Minister Resident, whose intermediate grade between a Minister Plenipotentiary and a Chargé des Affaires would certainly give him more respectability than the latter, without subjecting him of necessity to more expense: and he named an instance of a Minister Resident, who, being a merchant, did not receive a single farthing of pay from his Court, and yet enjoyed all the privileges and favor annexed to that grade: But he laid the principal stress of the propriety of the measure of naming a Minister Resident from the Court of Lisbon to the U. S. upon their not being able to select a sufficiently worthy and dignified Character, who would consent to go such a distance, in only the Capacity of Chargé des Affaires. He finished by saying, that as such good dispositions prevailed on both parts, he flattered himself; there could not be a difficulty about names, rather than things; that he was not, however, enabled to give any conclusive opinion, without first consulting the Queen and her other Ministers.—Here I took occasion of enlarging as much as I could with decency, upon our situation as a new Nation in a manner dissevered from the rest of the world, the system which had been established by us, the policy and propriety there might be for European Nations to dispense with forms in regard to us; and the conduct of Spain on this subject; together with whatever other topics I judged might without indiscretion be adduced as tending to obtain the object in view. The Chr. de Pinto rejoined much to the same effect he had before; and added that he would also give the sentiments he had now expressed in writing to you, in answer to your letter; particularly on the impossibility of finding a proper Character who would be willing to go to America, merely in the quality of Chargé des Affaires.—As he appeared to be somewhat unwell, and as the ground of the business had been so much changed from what it was understood to be when I left America, by the actual appointment of the Chr. des Freire as Minister Resident to the U.S., I did not press the conversation so much at that interview as I should otherwise have done.—But before I took my leave I added, that, as he had been pleased to mention that whatever had fallen from him in the course of this conversation was not to be considered as conclusive, and as perhaps something farther would occur to make some alteration of opinion in consequence of the observations that had been or might be made, it was my desire to know at what time I might have the honor of seeing him again on the subject of this conference. He assigned this day at 12 O’Clock.

I attended at the time appointed, and the Chr. de Pinto informed me, that having considered attentively the subject of your letter, he was still fully confirmed on the sentiments he had expressed to me in our first conversation; that he greatly applauded the system of severe œconomy in which we were laying the foundations of our new government; that attention to this œconomy (as he had before observed) need however occasion no objection against our naming a Minister Resident rather than a Chargé des Affaires, because there need be no difference of expence in the grades; and that, although the Etiquette which had formerly been observed by the Court of Lisbon in not admitting Chargés des Affaires to equal privileges with Ministers might be dispensed with; yet the policy of keeping a Person of respectable Character from that Court in the U. S. had made it absolutely necessary to appoint a Minister Resident,—for he repeated the observation to me, upon his word of honor and with the greatest appearance of earnestness, that they could not find a Person who was proper to be employed in a public Character in America, and who would accept the appointment as Chargé des Affaires. He also mentioned that it was impossible for the Queen to receive a Diplomatic Character of a different denomination from that which she sent. I observed in reply, that the embarrassment of the Government of the U. S. would not probably be occasioned so much by the article of expense in the present instance as by a deviation from the System to which they had wished to adhere; that it would be peculiarly unfortunate and much to be regretted if the systems of the two nations should be so incompatable, as to prevent an exchange of Diplomatic Characters, when the mutual interests and inclinations of both seemed to render it so expedient; and after recapitulating, under different points of view, several observations which had been before suggested, I remarked, that although His Excellency might have noticed it was hinted in your letter that whatever should be agreed upon with me as to the grade of Diplomatic Characters to be exchanged should be considered as settled, yet as I was not authorised to agree upon the exchange of any but in the capacity of Charges des Affaires, and as in the meantime a Minister Resident had been appointed by this Court, I did not perceive what could be done at present farther than to state the circumstances to the Executive of the U. S. He said, if I would give him leave, he would read to me the draft of a letter he was preparing for you—which he did—and which, as well as I could comprehend from a single reading, I believe, in addition to what I have already had  the honor to report, will bring you sufficiently well acquainted with the purport of what passed in the conferences I was directed to hold with the Chr. de Pinto on the subject of your letter to him.—The polite attention of that Minister merits all my acknowledgments. Having made arrangements for hiring Mules, I propose to set out for Spain immediately, and to return here before it will be possible for your answer to this letter to arrive in this place.
An Ambassador Extraordinary from Vienna has just come to Lisbon, to announce to this Court the election of the Emperor of Germany.—A Portuguese Frigate, destined to carry an Ambassador to the new Emperor of Morocco, went down the River yesterday. Nothing farther is known here, respecting the terms of the Convention between Spain and England, than when I wrote to you on the 19th of this Month. With Sentiments of perfect esteem & consideration I have the honor to be Sir, Your Most obedient & Most humble Servant,

D. Humphreys

